Citation Nr: 0738963	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  01-09 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active service from June 1979 to September 
1993 and from October 2003 to December 2004.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
by above Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that new and material evidence had not 
been received to reopen the claim of entitlement to service 
connection for a low back disorder.  The veteran perfected a 
timely appeal as to that decision.  

In a decision dated in May 2003, the Board determined that 
new and material evidence had been submitted, and reopened 
the veteran's claim.  The Board then remanded the case to the 
RO for additional development of the record and a de novo 
review of the evidence.  Following the requested development, 
supplemental statements of the case (SSOCs) were issued in 
April 2004, October 2005, and March 2006.  

In September 2006, the Board again remanded the case to the 
RO for further evidentiary development.  Following the 
requested development, another SSOC was issued in August 
2007.  


FINDING OF FACT

A chronic low back disorder was not manifest in service, and 
no current low back back disorder is attributable to service.  


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Here, the VCAA duty to notify was satisfied subsequent to the 
initial RO decision by way of letters sent to the veteran in 
December 2002, January 2005, December 2005, and October 2006 
that fully addressed all four notice elements.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in her or his possession to the 
RO.  Although the notice letters were not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of SSOCs issued in April 2004, October 2005, March 2006, 
and August 2007 after the notices were provided.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal, as the timing error 
did not affect the essential fairness of the adjudication.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159(c), (d).  
By the VCAA letter discussed above, VA requested that the 
veteran identify all treatment of his claimed low back 
disorder.  The veteran has identified VA treatment.  These 
records have been obtained and associated with the claims 
file.  In addition, the veteran was provided VA compensation 
examinations in September 2003 and March 2007.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Despite initial inadequate notice provided to the veteran on 
the disability rating or effective date elements of his 
claims, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Moreover, 
to whatever extent the decision of the Court in Dingess v. 
Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  In a March 2006 letter, the RO informed the 
veteran of potential downstream issues, such as disability 
rating and effective date. 

Given the ample communications regarding the evidence 
necessary to establish service connection for a chronic low 
back disorder, given the prior Board remands, given that he 
has been provided all the criteria necessary for establishing 
service connection, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  

II.  Factual background

The veteran's service medical records (SMRs) show that, on 
April 11, 1983, he was seen for complaints of soreness, and 
reported being struck in the lower back by the door of a 
truck.  The clinical assessment was of muscle soreness.  On 
the occasion of his service separation examination in August 
1993, the veteran reported multiple joint pains; however, no 
specific comments were made regarding his low back.  Clinical 
evaluation of the spine and musculoskeletal system was 
reported as normal.  

A February 1994 VA joints examination report indicates that 
the veteran reported experiencing lumbosacral pain in 1992.  
The diagnosis was of lumbosacral discomfort, without history 
of or clinical evidence to suggest any lower extremity 
radiculopathy.  A February 1994 VA X-ray report noted a 
normal study of the lumbosacral spine.  

An August 1995 VA MRI report shows a normal lumbar spine 
study.  

Of record is a treatment note from the Brooke Army Medical 
Center, dated February 16, 2000, indicating that the veteran 
was seen for a back injury that occurred when he was lifting 
a box of weapon parts.  The diagnosis was severe lumbar 
strain with possible herniated disc.  A treatment note from 
Brooke Army Medical Center, dated later in February 2000, 
states that the veteran had degenerative disc disease L5-S1.

VA treatment notes from February 2000 through July 2003 show 
that the veteran continued to seek treatment for a low back 
disorder.  An October 2001 VA progress note reflects a 
diagnosis of low back pain.  When seen in April 2002, he was 
diagnosed with chronic low back pain, with degenerative joint 
disease of L4-L5 and L5-S1.  The veteran was seen at a pain 
clinic in May 2003, with complaints of "upper and lower back 
pain."  The veteran described the pain in both his upper and 
lower back as sharp.  The assessment was myofascial pain 
syndrome.  During a clinical visit in July 2003, it was noted 
that the veteran had chronic low back pain in the left lumbar 
area, and he had undergone facet injections in the past with 
good relief.  The diagnosis was lumbar facet joint pain.  

The veteran was afforded a VA examination in September 2003, 
at which time he indicated that he had sustained a lifting 
injury in 1980, and was first seen in the dispensary in the 
mid 1980's.  He said he was treated with anti-inflammatories 
and Ben-Gay.  It was noted that previous MRI and X-ray 
imaging of the lumbosacral spine had been normal.  The 
examiner stated that the examination was "entirely normal" 
and that veteran "has no back pathology."  The examiner 
further stated that "likely as not the current no disease 
that he has is unrelated to the no documented service-
connectedness."  

Thereafter, in October 2005, the veteran submitted SMRs for 
the period from October 2003 through December 2004, showing 
that he was seen on several occasions for complaints of low 
back pain.  In April 2004, the veteran complained of having 
chronic back pain since 1990, and stated that he began 
experiencing radiating pain from his left hip to his feet 
three days prior to his visit.  Following an evaluation, he 
was diagnosed with chronic low back pain.  The veteran was 
seen at an orthopedics clinic in May 2004, at which time it 
was noted that he had a history of chronic low back pain, for 
which he was receiving injections from chronic pain 
management clinic stateside.  A consultation sheet, dated May 
25, 2004, reflects a diagnosis of degenerative disk disease 
of the lumbar spine.  When seen in August 2004, the veteran 
described the pain as improved over the last visit, with no 
more radicular pain down the back of the leg since starting 
Vioxx; he still described chronic left paraspinal L4-L5 pain.  
The assessment was low back pain L4/L5, left paraspinal.  

As noted in the Introduction, above, the Board remanded the 
case to the RO in September 2006, requesting thorough review 
of the medical records by an orthopedic physician and an 
opinion as to the relative likelihood that the veteran's 
currently claimed back disability is related to service.

Following a review of the veteran's claims folder in March 
2007, a VA orthopedic surgeon provided an extremely detailed 
report indicating that he was unable to diagnose the veteran 
with any condition more significant than a lumbar strain.  
The examiner indicated that the veteran did not have 
significant disk or facet disease and this was demonstrated 
in an MRI dated February 14, 2006.  The examiner reported a 
diagnosis of lumbar strain, chronic.  The examiner noted that 
the veteran has been diagnosed with so many conditions that 
it is practically impossible to assign particular acceptable 
medical terminology to the cause of the veteran's back pain.  
He stated that the veteran does not have degenerative disk 
disease, he does not have facet arthropathy, he does not have 
chronic muscle spasm, and he does not have radiculopathy.  
The examiner indicated that, in his opinion, based on careful 
review of the veteran's past medical history, including the 
reports of injury in 1983 and 2004, the veteran does not have 
significant lumbar spine pathology, and that his subjective 
complaints are not borne out by objective findings, in 
particular MRI results.  The examiner further opined that the 
veteran's current lumbar strain is an ongoing condition which 
is not related to his military service.  

III.  Legal Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and arthritis becomes manifest to a compensable degree 
within one year after termination of such service, such 
disease shall be presumed to have been incurred in service.  
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 38 C.F.R. §§ 3.307, 3.309.  

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under section 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical conclusions do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (lay evidence is potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).

In the instant case, there has been no assertion of 
participation in combat with enemy forces.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) are 
not applicable.  

The above evidence shows that the veteran currently has 
chronic lumbar strain.  The evidence, however, shows that 
this was not manifested in service, that arthritis was not 
manifest within a year after separation, and that a current 
back disorder is unrelated to service.  

The Board accepts that the veteran had multiple joint pain 
prior to separation, because that is what he reported on his 
separation examination.  Significantly, while the service 
medical records reflect complaints of soreness in the back in 
April 1983, these reflect an acute and transitory condition, 
as the remainder of the SMRs are completely silent with 
respect to any complaints or diagnosis of a low back 
disorder.  The Board also accepts that the veteran had 
symptoms after service, consistent with a VA examination 
report in February 1994 and complaints of back pain during 
his period in the Army reserves.  However, the clinical 
evaluation at the time of the service separation examination 
was normal.  

Moreover, following the VA examination in September 2003, the 
VA examiner opined that it was as "likely as not the current 
no disease that he has is unrelated to the no documented 
service-connectedness."  More recently, in March 2007, the 
VA examiner reviewed the extensive medical records and 
proffered the opinion that, based upon careful review of the 
veteran's past medical history, including the report of 
injury in 1983 and 2004, the veteran does not have 
significant lumbar spine pathology and that his subjective 
complaints were not borne out by objective findings, in 
particular the MRI.  The examiner further opined that the 
veteran's current lumbar strain is an ongoing condition which 
is not related to his military service.  The Board finds that 
the medical evidence is more probative than the lay 
statements.  

The Board has carefully considered the veteran's contentions.  
He is not, however, a medical professional, and his opinion 
that he has a back disorder which is related to service is 
not competent in regard to matters requiring medical 
expertise.  Espiritu, supra.  As noted above, it is true that 
the veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 3.303(a);  
Jandreau; Buchanan, supra.  However, the diagnostic and nexus 
aspects as to the onset of a present low back disability 
clearly require professional medical expertise, and are not 
susceptible of lay determination; rather, there must be 
medical opinion evidence as to the causation and/or etiology 
of such a disorder.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
It follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).  

ORDER

Service connection for a chronic low back disorder is denied.  



_________________________________
ANDREW J, MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


